STATE OF MICHIGAN

                               COURT OF APPEALS



TINA MARIE LETSON,                                                       UNPUBLISHED
                                                                         April 16, 2015
                  Plaintiff-Appellee,

v                                                                        No. 320006
                                                                         Bay Circuit Court
PINCONNING AREA SCHOOLS,                                                 LC No. 12-003757-NI

                  Defendant-Appellant,
and

DENICE ANN NOVAK,

                  Defendant.


Before: OWENS, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

     Defendant appeals as of right the trial court’s order denying its motion for partial
summary disposition pursuant to MCR 2.116(C)(7) (governmental immunity). We affirm.1

        Plaintiff was seriously injured when her vehicle collided with a school bus driven by
Pinconning Area Schools bus driver Denice Ann Novak.2 Plaintiff alleged that as a direct and
proximate result of Novak’s negligent acts or omissions, she sustained a serious impairment of
bodily function, which included allegations that she suffered vertigo, loss of balance, decreased
range of motion, pain and suffering, mental anguish and anxiety, depression, fright and shock,
denial of social pleasures and enjoyment, embarrassment, humiliation, and mortification.
Defendant moved for partial summary disposition, arguing that plaintiff’s claims for pain and
suffering were precluded by the motor vehicle exception to governmental immunity. The trial
court disagreed and denied the motion.




1
    Plaintiff’s challenge to this Court’s jurisdiction is considered and rejected.
2
 The claims against Novak were dismissed on summary disposition and are not at issue in this
appeal.


                                                    -1-
        This Court’s reviews de novo a trial court’s decision on summary disposition. Hannay v
Dep’t of Trans, 497 Mich. 45, 58; 860 NW2d 67 (2014). A motion brought under MCR
2.116(C)(7) “tests whether a claim is barred because of immunity granted by law, and requires
consideration of all documentary evidence filed or submitted by the parties.” Haliw v City of
Sterling Heights, 464 Mich. 297, 301-302; 627 NW2d 581 (2001). In deciding a motion under
MCR 2.116(C)(7), “a trial court must consider the pleadings, affidavits, depositions, admissions,
and other documentary evidence submitted in the light most favorable to the nonmoving party.”
Herman v Detroit, 261 Mich. App. 141, 143-144; 680 NW2d 71 (2004) (citations omitted).

      The governmental tort liability act (GTLA), MCL 691.1401 et seq., provides broad
immunity to governmental agencies when engaged in the discharge of a governmental function.
MCL 691.1407(1); Robinson v Detroit, 462 Mich. 439, 455; 613 NW2d 307 (2000). However,
the GTLA contains several exceptions, including the motor vehicle exception in MCL 691.1405.
The motor vehicle exception provides:

              Governmental agencies shall be liable for bodily injury and property
       damage resulting from the negligent operation by any officer, agent, or employee
       of the governmental agency, of a motor vehicle of which the governmental
       agency is owner, as defined in Act No. 300 of the Public Acts of 1949, as
       amended, being sections 257.1 to 257.923 of the Complied Laws of 1948. [MCL
       691.1405.]

Here, the only dispute is whether the phrase “bodily injury” includes damages such as pain and
suffering.

       Defendant, relying on this Court’s opinion in Hunter v Sisco, 300 Mich. App. 229; 832
NW2d 753 (2013), aff’d in part and rev’d in part Hannay v Dep’t of Transp 497 Mich. 45, 52-53;
860 NW2d 67 (2014), and our Supreme Court’s decision in Wesche v Mecosta Co Rd Comm,
480 Mich. 75; 746 NW2d 847 (2008), asserts that the phrase “bodily injury” does not include
damages for pain and suffering or emotional damages. However, our Supreme Court recently
overruled this Court’s decision in Hunter and clarified its holding in Wesche in a way that
precludes defendant’s position. Hannay, 497 Mich. at 62-64.

       Specifically, the Supreme Court held that the phrase “liable for bodily injury” means

       legally responsible for damages flowing from a physical or corporeal injury to the
       body. Stated differently, “bodily injury” is simply the category of harm (i.e., the
       type of injury) for which the government waives immunity under MCL 691.1405
       and thus, for which damages that naturally flow are compensable. Therefore, the
       legal responsibility that arises from “bodily injury” is responsibility for tort
       damages that flow from that injury. [Id. at 64-65 (emphasis in original).]

        Tort damages generally include damages that naturally flow from the injury, which may
include noneconomic damages, such as those for pain and suffering and mental and emotional
distress. Id. 65. Thus, Hannay concluded that “the phrase ‘liable for bodily injury’ within the
motor vehicle exception means that a plaintiff who suffers a bodily injury may recover for items



                                               -2-
of tort damages that naturally flow from that physical or corporeal injury to the body, which may
include both economic and noneconomic damages.” Id. at 68.

        Accordingly, plaintiff is not precluded from recovering damages for any pain and
suffering that she can prove, and the trial court did not err in denying defendant’s motion for
partial summary disposition.

       Affirmed.



                                                           /s/ Donald S. Owens
                                                           /s/ Kathleen Jansen
                                                           /s/ Christopher M. Murray




                                               -3-